PER CURIAM
Appellant appeals from an order of civil commitment, ORS 426.130, and argues that the evidence was insufficient to establish that she was “mentally ill” within the meaning of ORS 426.005(1)(d). The state concedes that the evidence was insufficient to permit commitment and, particularly, that, when hearsay is properly excluded from our consideration, there is no “clear and convincing evidence” that appellant was unable to provide for her basic needs or was a danger to others. We determine that that concession is well-founded. Accordingly, the order of commitment must be reversed.
Reversed.